J-S38022-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT COLANGELO                           :
                                               :
                        Appellant              :   No. 191 WDA 2021

        Appeal from the Judgment of Sentence Entered January 6, 2021
      In the Court of Common Pleas of Beaver County Criminal Division at
                        No(s): CP-04-CR-0000268-2020


BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED: April 4, 2022

        Appellant, Robert Colangelo, appeals from the judgment of sentence

imposed following his conviction of driving under the influence (“DUI”)—

highest rate of alcohol and public drunkenness.1 We affirm.

        On November 22, 2019, Appellant was charged with the above-stated

offenses relating to an incident that occurred on November 15, 2019 in

Economy Borough. A non-jury trial took place on October 6, 2020. In its

opinion, the trial court summarized the evidence at trial as well as its

credibility findings:

        [O]n November 15, 2019, at 1:40 p.m., [Appellant] drove his
        yellow Ford Escape north on Route 65 in Beaver County, turned
        right on Economy Way, and turned left onto Beaver Avenue. He
        parked in front of Giant Eagle; at about 1:58 p.m., he left his car
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   75 Pa.C.S. § 3802(c); 18 Pa.C.S. § 5505.
J-S38022-21


     and walked to Giant Eagle. He walked out of Giant Eagle at 2:02
     p.m., stepped past his car, and got back in his car.

     [Appellant] then drove from Giant Eagle to Dollar Tree. Dollar
     Tree is approximately 75 to 100 yards from Giant Eagle, in the
     same parking lot.

     At approximately 2:20 p.m., Officer Aschley [of the Economy
     Borough Police Department] received a call to investigate a
     possibly intoxicated male who had left Dollar Tree and was seated
     in a yellow Ford Escape. Five to ten minutes later, Officers
     Aschley, Amrhein, and Priolo arrived at the Dollar Tree parking lot
     from the station. They saw [Appellant] in his car, which was not
     running. Officer Amrhein told [Appellant] to get out of the car.
     [Appellant] had a blank stare and did not make eye contact.
     [Appellant] reached with his left hand for the door handle and
     appeared to be reaching for something in his back right pocket.
     Eventually, he opened the door and got out of the car. Officer
     Aschley saw [Appellant] holding onto the vehicle’s door frame to
     keep from falling over; [Appellant’s] eyes were red, and he was
     swaying from side to side.

     [Appellant] asked questions, including “What the fuck do you
     want?” and “What did I do?”; his tone varied from very loud to
     relaxed and subdued. He slurred his speech and was having
     difficulty putting together words and sentences. Officer Amrhein
     noticed that [Appellant] had a firearm[, which he was licensed to
     carry,] in his back pocket, and officers secured the firearm.
     Officer Aschley asked [Appellant] to take field sobriety tests, and
     he replied, “l won’t take a tests.” [sic] Officer Amrhein handcuffed
     [Appellant], who was arrested for suspicion of DUI and public
     drunkenness. The time from when the officers arrived to when
     they arrested [Appellant] was about 15 minutes.

     Officer Aschley inspected [Appellant’s] car. [Appellant’s] cell
     phone was in the center console, and the keys were on the
     passenger seat. There was an empty half-gallon bottle of Vladimir
     vodka in the backseat and five unopened cans of Keystone Ice in
     the front passenger seat.

     Officer Amrhein drove [Appellant] from the Dollar Tree parking lot
     to the police station, and Officer Aschley followed. The drive to
     the station took 10 minutes.

     At the station, Officer Amrhein repeatedly asked [Appellant] to get
     out of the car, and [Appellant] refused. Officer Hartsell asked

                                    -2-
J-S38022-21


      [Appellant] to get out of the car, and [Appellant] refused. Officer
      Hartsell pulled [Appellant] from the car by his jacket and walked
      him to the booking and breathalyzing center. While Officer
      Hartsell walked [Appellant] to the booking and breathalyzing
      center, [Appellant] used profanities, including calling the officers
      present a racial slur. Getting [Appellant] out of the car took about
      30 to 60 seconds.

      Officer Aschley asked [Appellant] to calm down, and he did.
      [Appellant] was read the [Pennsylvania Department of
      Transportation (“DOT”)] DL-26A form, signed the form, and
      agreed to take a breath test. Officer Aschley, who was certified
      to operate the DataMaster DMT, administered a breath test. []
      [Appellant] gave breath samples at 3:22 p.m. and 3:25 p.m. The
      low reading for [Appellant’s] breath test was a [blood alcohol
      content (“BAC”)] of .356. Based on the high blood alcohol level,
      the police requested medical personnel to check on the condition
      of [Appellant]. Emergency medical services cleared [Appellant]
      to leave, and he was released to another person.

      At trial, [Appellant] testified on his own behalf. He acknowledged
      that he drove from Route 65 to the Giant Eagle parking lot and
      that he drove from there to the parking lot by Dollar Tree.
      [Appellant] testified that he felt ill inside Dollar Tree, went to his
      car, drank some vodka, and went to sleep. The Court found this
      testimony to be not credible. Officer Aschley’s testimony
      established that he had first observed [Appellant] with a blank
      stare, which is inconsistent with [Appellant] being asleep. The
      Court found [Appellant’s] statement about drinking vodka after
      exiting Dollar Tree to be self-serving and not credible in view of
      the empty half-gallon vodka bottle found in the car.

Trial Court Opinion, 3/17/21, at 2-4 (record citations and footnotes omitted).

      At the conclusion of trial, the trial court found Appellant guilty of DUI—

highest rate of alcohol and public drunkenness. On January 6, 2021, the court

sentenced Appellant for the DUI offense to a six-month term of restrictive

probation with the first 72 hours on work release and a $1,000 fine; for the

public drunkenness offense, Appellant was sentenced to pay a fine of $50.

Appellant did not file a post-trial motion and instead filed this timely appeal.

                                      -3-
J-S38022-21



      Appellant raises the following issues on appeal:

      [1.] Whether the court erroneously admitted blood alcohol
      evidence obtained through a breathalyzer as the Commonwealth
      failed to introduce testimony, or lay the appropriate foundation,
      to establish there was a 20-minute observation period where the
      person being tested did not ingest alcohol or other fluids,
      regurgitate, vomit[,] eat or smoke as required under [67] Pa.
      Code § 77.24.

      [2.] Whether the court erroneously admitted blood alcohol
      evidence   obtained    through   a    breathalyzer   when   the
      Commonwealth presented evidence that the person being tested
      was incapable of providing consent for testing through a DL-26A
      based upon an alleged blood alcohol level of .356.

      [3.] Whether [Appellant’s] conviction for driving under the
      influence at count 1 is properly supported by the factual testimony
      and evidence submitted by the Commonwealth at trial as no
      testimony was presented from any witness as to [Appellant] being
      impaired (including relation back expert testimony) prior to the
      arrival of law enforcement or at any time when he had operated,
      driven, or had actual control of his motor vehicle.

      [4.] Whether [Appellant’s] conviction for public [drunkenness] is
      supported by the factual record as no testimony was presented
      from any witness called by the Commonwealth to establish that
      [Appellant] appeared in a public place manifestly under the
      influence of alcohol to a degree that the individual endangered
      himself or other persons or property or annoyed persons in the
      vicinity.

Appellant’s Brief at 6 (unnecessary capitalization omitted).

      Appellant’s first two issues relate to the trial court’s admission of the

Appellant’s breathalyzer test results, which showed that he had a BAC of .356

at the time of testing. In reviewing a trial court’s evidentiary rulings, we are

guided by the following standard:

      The admissibility of evidence is a matter within the sound
      discretion of the trial court and will be reversed only where there


                                     -4-
J-S38022-21


      is a clear abuse of discretion. Our standard of review of a
      challenge to an evidentiary ruling is therefore limited. Abuse of
      discretion is not merely an error of judgment, but rather where
      the judgment is manifestly unreasonable or where the law is not
      applied or where the record shows that the action is a result of
      partiality, prejudice, bias or ill will.

Commonwealth v. Williams, 241 A.3d 1094, 1101 (Pa. Super. 2020)

(citation omitted).

      Appellant first argues that the trial court erred by admitting the results

of his breath test because the court did not establish that he was not kept

under continuous observation by a police officer for at least 20 minutes prior

to the administration of his first breath test, as required by DOT regulations

(the “20-minute rule”). See 67 Pa. Code § 77.24(a). Appellant contends that,

while there may have been testimony at trial to show that he had been

observed for 20 minutes, “the Commonwealth failed to establish the second

element of the ‘observation’ requirement as there was no testimony

introduced as to whether [Appellant] ingested alcoholic beverages or other

fluids, regurgitated, vomited, [ate], or smoked in the 20 minutes prior to being

subjected to the breathalyzer.” Appellant’s Brief at 10.

      Pursuant to the Vehicle Code, chemical breath tests are admissible in

DUI trials when performed by qualified operators and in accordance with

“procedures prescribed jointly by regulations of the Departments of Health

and Transportation.” 75 Pa.C.S. § 1547(c)(1). Section 77.24(a) of the DOT

regulations sets forth the 20-minute rule at issue here:

      (a) Observation. The person to be tested with breath test
      equipment shall be kept under observation by a police officer or

                                     -5-
J-S38022-21


       certified breath test operator for at least 20 consecutive minutes
       immediately prior to administration of the first alcohol breath test
       given to the person, during which time the person may not have
       ingested alcoholic beverages or other fluids, regurgitated,
       vomited, eaten or smoked. Custody of the person may be
       transferred to another officer or certified breath test operator
       during the 20 consecutive minutes or longer period as long as the
       person to be tested is under observation for at least 20
       consecutive minutes prior to initial administration of the alcohol
       breath test.

67 Pa. Code § 77.24(a).

       We have held that compliance with the 20-minute rule goes “go to the

trustworthiness of the evidence.” Commonwealth v. Barlow, 776 A.2d 273,

275 (Pa. Super. 2001). “If that issue is raised, failure to comply does not

permit the results to be admitted[;] as substantive evidence with lessened

reliability[,] it precludes admission.” Id. (emphasis added). To satisfy the

rule, the Commonwealth must show by a preponderance of the evidence that

the “individual subjected to a breathalyzer test did not ingest anything for the

20 minutes prior to administration of the test, but [] ‘observation,’ as used in

[Section] 77.24(a), [does] not mean ‘eyes on [the individual’s] mouth 100%

of the time.’” Commonwealth v. Snell, 811 A.2d 581, 586 (Pa. Super. 2002)

(quoting Barlow, 776 A.2d at 275).

       This Court has required that an objection to the admissibility of BAC

evidence based upon the 20-minute rule be raised in a pre-trial motion to

suppress.2 In Commonwealth v. Stoops, 723 A.2d 184 (Pa. Super. 1998),
____________________________________________


2 This Court has previously stated that a challenge to the admissibility of
evidence based upon the Commonwealth’s failure to follow DOT breath test
(Footnote Continued Next Page)


                                           -6-
J-S38022-21



we rejected the Commonwealth’s argument that the defendant had waived his

argument premised on the 20-minute rule by not including it in his

suppression motion but only because the defendant raised the issue orally at

his suppression hearing and in a post-hearing brief and he was not provided

with discovery that alerted him to the issue until two days before the hearing.

Id. at 188. In Commonwealth v. Murray, No. 575 EDA 2019, 2019 WL

7290499 (Pa. Super. filed Dec. 30, 2019) (unpublished memorandum), we

held that the defendant’s 20-minute rule argument was waived as it was first

raised at trial and not included in the defendant’s pre-trial suppression motion.

Id. at *5.3

       The necessity that a challenge to the admissibility of breath test results

be made prior to trial is particularly important with respect to a 20-minute

rule claim as DOT regulations expressly provide that the arrestee may be

observed by any officer over the course of the 20-minute period, not just the

____________________________________________


regulations should be raised in a motion in limine rather than in a suppression
motion as the latter is intended to address evidence obtained in violation of a
defendant’s rights. Commonwealth v. Hoopes, 722 A.2d 172, 174 n.1 (Pa.
Super. 1998); see also Pa.R.Crim.P. 581(A) (providing that a suppression
motion may be filed “to suppress any evidence alleged to have been obtained
in violation of the defendant’s rights”). We need not decide here the precise
vehicle by which a defendant may raise a challenge to the Commonwealth’s
adherence to the 20-minute rule, but rather as illustrated herein, the crucial
factor in preserving such a challenge is that it is raised prior to trial to allow
the Commonwealth to meet its burden to show the reliability of the breath
test results.
3 Although Murray is an unreported memorandum decision, we cite to it for
its persuasive value. See Pa.R.A.P. 126(b) (non-precedential Superior Court
decisions filed after May 1, 2019 may be cited for their persuasive value).

                                           -7-
J-S38022-21



officer who performs the breath test. 67 Pa. Code § 77.24(a). To the extent

a 20-minute rule challenge could be raised for the first time in the midst of

trial, the Commonwealth would not have been on notice that they would need

to call as a witness every officer who observed the defendant over the 20

minutes prior to the breath test, including officers who otherwise would not

offer relevant evidence probative of the defendant’s guilt. Cf. Pa.R.Crim.P.

581(E) (providing that a suppression hearing may be conducted prior to or at

trial but “shall afford the attorney for the Commonwealth a reasonable

opportunity for investigation” prior to the hearing).

       In this case, Appellant filed an omnibus pre-trial motion, including a

motion to suppress, but he did not raise a challenge based upon the 20-minute

rule in that motion.4 Instead, Appellant first raised the issue when he objected

to the admission of Appellant’s BAC results during the testimony of Officer

Aschley, who performed the breath test. N.T., 10/6/20, at 55. Notably, at

the point that Appellant raised the 20-minute rule issue, one of the officers

who had observed Appellant after he had returned to the station, Lieutenant

Hartsell, had already finished testifying and been excused from trial. Id. at

10-39.    In addition, there was testimony at trial that another officer had


____________________________________________


4 Appellant’s motion to suppress the results of his chemical test was based
upon the fact that the Commonwealth had not provided any discovery related
to the testing at the time the motion was filed. Appellant’s Omnibus Pre-Trial
Motion, 5/4/20. A hearing on the omnibus motion was scheduled for June 2,
2020 but then cancelled without prejudice. Order, 6/3/20. Appellant did not
seek to renew or amend his suppression motion prior to or at trial.

                                           -8-
J-S38022-21



observed Appellant after his return to the station outside the presence of

Officer Aschley. Id. at 16-17, 77-78. In light of Appellant’s failure to raise

his challenge based upon the 20-minute rule prior to trial, we conclude that

Appellant has waived his first issue. See Stoops, 723 A.2d at 188; Murray,

2019 WL 7290499, at *5.

      Appellant next argues that the trial court erred in admitting Appellant’s

breath test results on the basis that the evidence at trial showed that Appellant

had a high degree of impairment, yet the Commonwealth did not show that

Appellant was able to voluntarily consent to a breath test. Appellant contends

that the Pennsylvania implied consent law does not automatically provide

consent to chemical testing of blood or breath and that instead the consent

must be freely given to the chemical test before the results of the test can be

used against a defendant in a criminal proceeding. Appellant asserts that,

viewing the totality of the circumstances, he could not have consented to the

test based upon the fact that he was already in custody at the time the request

was made, he was not able or willing to follow police commands, and police

had already used force during his arrest and transport to the station.

      Under the Fourth Amendment to the United States Constitution, a

breath test following a DUI arrest is considered a search incident to arrest that

may be conducted without a warrant. Birchfield v. North Dakota, 136 S.Ct.

2160, 2184-85 (2016); Commonwealth v. Trahey, 228 A.3d 520, 533 (Pa.




                                      -9-
J-S38022-21



2020).5    Unless the motorist challenges the legality of the arrest itself, a

warrantless breath test will be deemed valid under the Fourth Amendment,

and the motorist has “no [constitutional] right to refuse it.” Trahey, 228 A.3d

at 536 (quoting Birchfield, 136 S.Ct. at 1286).

       However, the Pennsylvania implied consent law provides a motorist

arrested on suspicion of DUI with the choice “either (a) to comply with the

test or (b) to refuse and accept the consequences that accompany refusal,”

including a suspension of the driver’s operating privileges. Commonwealth

v. Bell, 211 A.3d 761, 773 (Pa. 2019); see also 75 Pa.C.S. § 1547(a), (b)(1).

Thus, under the implied consent statute, a motorist has “an absolute right to

refuse all chemical testing.” Bell, 211 A.3d at 774 n.12. The implied consent

law and our appellate case law require that the motorist be apprised of her

rights, which are contained in the DOT’s DL-26 form, at the time of the request

for chemical testing. 75 Pa.C.S. § 1547(b)(2); see also Commonwealth v.

Venable, 200 A.3d 490, 495-96 & n.3 (Pa. Super. 2018); Commonwealth

v. Johnson, 188 A.3d 486, 488 n.1 (Pa. Super. 2018).

       There is no dispute in this matter that, after Appellant was transported

back to the station, Officer Aschley read the DL-26 form to Appellant,

Appellant signed the DL-26 indicating that he agreed to the breath test, and

____________________________________________


5Unlike a breath test, a chemical test of blood is inadmissible absent a warrant
or a recognized exception to the warrant requirement, such as the motorist’s
voluntary consent to the test. Birchfield, 136 S.Ct. at 2185-86; Trahey, 228
A.3d at 530, 533; Commonwealth v. Krenzel, 209 A.3d 1024, 1028 (Pa.
Super. 2019).

                                          - 10 -
J-S38022-21



Appellant performed the test. N.T., 10/6/20, at 49-52. Appellant raises no

argument that the warnings contained on the DL-26 form contained an

inaccurate or incomplete recitation of his rights with respect to the testing he

was asked to perform.         Cf. Commonwealth v. Krenzel, 209 A.3d 1024,

1031-32 (Pa. Super. 2019) (consent to submit to blood test was not valid

where officer failed to read DL-26 form to defendant or inform defendant of

his right to refuse testing).6

       Furthermore, Appellant did not raise the issue of the voluntariness of his

consent in his pre-trial suppression motion; instead, the issue was first

brought to the trial court’s attention during closing arguments. N.T., 10/6/20,

at 110-11.      This Court has traditionally resolved the issue of whether a

motorist voluntarily consented to chemical testing in DUI cases through the

suppression motion process.            See, e.g., Krenzel, 209 A.3d at 1027;

Venable, 200 A.3d at 494; Johnson, 188 A.3d at 488.             While Appellant

appears to argue that the Commonwealth was required to affirmatively prove

in its case in chief that his consent to chemical testing was the product of a

free and voluntary choice, he cites no decision for this proposition, and we are

aware of no case law that would impose this burden upon the Commonwealth

in the absence of a suppression motion. Therefore, we are constrained to find

____________________________________________


6 Indeed, Appellant alleges no ground for this Court to vitiate his consent to
testing aside from factors that are characteristic of a large number of DUI
cases, namely that he was highly intoxicated, he had already been placed
under arrest, and that he had been confrontational with the officers who
detained him.

                                          - 11 -
J-S38022-21



that Appellant has waived any challenge based upon the voluntariness of his

consent to testing. Pa.R.Crim.P. 581(B). Appellant’s second issue thus merits

no relief.

      In Appellant’s last two appellate issues, he challenges the sufficiency of

the evidence to support his convictions of DUI—highest rate of alcohol and

public drunkenness. A challenge to the sufficiency of the evidence presents a

question of law and is subject to plenary review under a de novo standard.

Commonwealth v. Smith, 234 A.3d 576, 581 (Pa. 2020). When reviewing

the sufficiency of the evidence, we must determine whether the evidence

admitted at trial and all reasonable inferences drawn therefrom, viewed in the

light most favorable to the Commonwealth, were sufficient to prove every

element of the offense beyond a reasonable doubt.         Id.   “[T]he facts and

circumstances established by the Commonwealth need not preclude every

possibility of innocence.” Commonwealth v. Bowens, 265 A.3d 730, 740

(Pa. Super. 2021) (en banc) (citation omitted).       “The Commonwealth may

sustain its burden of proving every element of the crime beyond a reasonable

doubt by means of wholly circumstantial evidence.” Id. (citation omitted).

Finally, we note that the trier of fact has the authority to determine the weight

of the evidence and credibility of the witnesses and is free to believe all, part,

or none of the evidence. Id. at 741.

      In his third issue, Appellant argues that, in the absence of evidence that

he had a BAC of .356 within two hours of driving, the Commonwealth did not

establish that he was guilty of the DUI offense. Appellant recognizes in his

                                      - 12 -
J-S38022-21



brief that this appellate issue is entirely dependent on him prevailing on his

challenge to the trial court’s admission of the breath test results. Appellant’s

Brief at 21. However, as we have determined that the trial court properly

admitted Appellant’s test results, see supra, Appellant is not entitled to relief

on this claim.

      Finally, Appellant argues that there was insufficient evidence to support

his conviction of the summary offense of public drunkenness.           Appellant

argues that there was no evidence submitted at trial that he had interactions

in public with anyone other than the police officers who arrested him, and

there was no testimony from the officers who made contact with him that they

felt threatened or annoyed by Appellant’s behavior.

      The public drunkenness statute provides that “[a] person is guilty of a

summary offense if he appears in any public place manifestly under the

influence of alcohol [] to the degree that he may endanger himself or other

persons or property, or annoy persons in his vicinity.” 18 Pa.C.S. § 5505.

The public drunkenness statute does not apply to individuals who are taken to

a public place by police officers; however, locations that are on private

property but are frequented by members of the public are considered public

places under the statute. Commonwealth v. Whritenour, 751 A.2d 687,

688 (Pa. Super. 2000) (road in private community that was open to residents,

guests, and employees of community was a public place for purpose of public

drunkenness statute); Commonwealth v. Meyer, 431 A.2d 287, 290-91 (Pa.

Super. 1981) (reversing conviction where defendant was detained after

                                     - 13 -
J-S38022-21



causing disturbance in private club and then involuntarily brought outside of

the club by officers).   Furthermore, the “manifestly under the influence of

alcohol” element of the public drunkenness offense requires “some aberrant

behavior” that could harm or annoy another. Meyer, 431 A.2d at 290-91

(citation omitted) (finding alternate grounds for reversal where testimony

revealed that defendant, after being taken to a public place by officers, was

only observed staggering and having the odor of alcohol ).

      In finding that there was sufficient evidence to support the public

drunkenness conviction, the trial court reasoned as follows:

      In this case, the parking lot outside the Dollar [T]ree was a public
      place because it was a premise open to the public. Whritenour,
      751 A.2d at 688. [Appellant’s] intoxication was shown by his
      blank stare, difficulty locating and opening the door handle, and
      physical instability in holding the car door frame for support and
      swaying from side to side. [Appellant’s] speech was slurred, his
      eyes were red, and he had a hard time putting together words and
      sentences.     Further, [Appellant’s] impairment is reflected in
      judgment to ask officers “What the fuck do you want” and his
      continued use of profanity and racial slurs at the police station.
      The high degree of alcohol in [Appellant’s] blood supports a
      conclusion that he endangered himself. Finally, [Appellant’s]
      reaching for his back right pocket, where his legally carried firearm
      was, when confronted by police[,] demonstrates that he was
      intoxicated to a degree that endangered other persons.

Trial Court Opinion, 3/17/21, at 14-15 (some internal citations omitted).

      We discern no error in the trial court’s analysis of Appellant’s sufficiency

claim. Viewing the evidence in the light most favorable to the Commonwealth,

Appellant was found in a place frequented by members of the general public—

the parking lot for the Dollar Tree—and there was abundant evidence of his



                                     - 14 -
J-S38022-21



high degree of intoxication from alcohol.      While there is no evidence that

Appellant had interactions with members of the public aside from the officers,

his confrontational attitude towards the officers as well as the act of reaching

for his firearm in his rear pocket while highly inebriated was sufficient to prove

he that he “endanger[ed] [] other persons [] in his vicinity.” 18 Pa.C.S. §

5505.

        Finding no merit to Appellant’s appellate issues, we affirm his judgment

of sentence.

        Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/4/2022




                                      - 15 -